DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 92 is objected to because of the following informalities:  
Regarding claim 92, the phrase “each inset element is disposed” should be “each insert element is disposed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 63, 65-66, 71-72, 76, and 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Kirsten (WO 2011/161480), or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), Caspi (US 5,422,270), and Kirsten (WO 2011/161480).
Regarding claim 63, McKim discloses a multi-well plate apparatus (abstract) for providing bi-directional flow (claim 4) for culturing cells within the plate apparatus (abstract), comprising: 
A holder body (abstract, “plates”);
Wherein the holder body (abstract, “plates”) comprises a pair of adjacent chambers (abstract, “two or more wells”), comprising:
A first chamber (claim 1, one well) containing a first base element (see annotated Fig. 3B, element 302);
A second chamber (claim 1, second well) containing a second base element (see annotated Fig. 3B, element 302); and
A channel (claim 1, “transwell tube”) extending between the interior of the first chamber (claim 1, one well) and the interior of the second chamber (claim 1, second well), and
A plurality of insert elements (claim 11, “an insert”), each disposed within an individual chamber (claim 11, “at least one well comprises an outer shell and an insert”);
Wherein:
Each channel permits bi-directional fluid flow (claim 4) between the first chamber (claim 1, one well) and the second chamber (claim 1, second well).

    PNG
    media_image1.png
    284
    408
    media_image1.png
    Greyscale

Annotated McKim, Fig. 3B

McKim does not disclose:
A holder body support; 
at least one drive element arranged to rock a holder body supported via the support to thereby repeatedly raise and lower spaced apart ends of the holder body, wherein the apparatus for providing bi-directional fluid flow is configured to repeatedly rock the holder body;
a plurality of pairs of adjacent chambers;
each channel permits bi-directional fluid flow between only the first chamber and the second chamber of each pair of adjacent chambers;
each chamber is directly connected to the only one channel;
the width of each channel is 1.5 mm – 3.5 mm; and,
the height of each channel extends between a top surface of the holder body and the first and second base elements.
As to 1) and 2) Ho discloses a holder body support (paragraph [0056], Figs. 1-5, element 1001]); and at least one drive element (paragraph [0056], Figs. 1-5, element 1010) arranged to rock (paragraph [0034]) a holder body supported via the support (paragraph [0056], Figs. 1-5, element 1001) to thereby repeatedly raise and lower spaced apart ends (paragraph [0034]) of the holder body, wherein the apparatus (abstract, “apparatus”) for providing bi-directional fluid flow (paragraph [0034], “seesaw motion”) is configured to repeatedly rock (abstract, “rocking movement”) the holder body.
In the analogous art of cell culture rockers, it would have been obvious to one skilled in the art before the effective filing date to modify the multi-well plate apparatus of McKim with the rocker of Ho in order to promote fluid flow without the use of a pump; instead, the rocker of Ho promotes fluid circulation by seesaw or rocking motion (Ho, paragraph [0043]).
As to 3) and 6), Kim discloses a plurality of pairs of adjacent chambers (Fig. 6 and 6A), and that the width of each channel is 1.5 mm - 3.5 mm (paragraph [0105]).
	In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the channel of modified McKim with the width of the channel of Kim in order to promote fluid flow between wells, and to be able to have multiple pairs of wells to undergo testing on a single well plate.
	As to 4) and 5), these claim limitations can be rejected in multiple ways, using either the teachings of modified McKim in view of Kim (below), or alternatively, modified McKim in view of Caspi (further below).
	As to 4), McKim discloses that each channel permits bi-directional fluid flow (claim 4) between only the first chamber and the second chamber (claim 1, two or more wells).
McKim does not disclose each pair of adjacent chambers, but this limitation is disclosed by Kim, above (Figs. 6 and 6A).
Not only does McKim specifically disclose bidirectional flow, but also it would have been obvious to one skilled in the art before the effective filing date to change the direction of the flow on the pumping device of McKim to make flow alternate between a forward direction and a backward direction. However, since the pumping device of McKim is now being replaced by the rocking device of Ho, it is also apparent that the alternating hydrostatic pressure due to the rocking motion of the device of Ho would cause alternating between a forward direction and a backward direction (Ho, paragraph [0034], “seesaw motion”). This would yield the bidirectional flow of the claim limitation.
As to 5), Kim discloses that each chamber is directly connected to the only one channel (claim 1, “at least one channel”; and Figs. 1, 3, and 6).
In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the chambers of modified McKim with the chambers of Kim that are directly connected to the only one channel in order to restrict flow of fluid between pairs of chambers instead of all the chambers of the entire well plate. This would be helpful in replicating the conditions of the cell culture across multiple pairs of chambers in a single well plate, rather than using multiple well plates. 
Assuming that the rejection to 4) is deemed insufficient evidence for the claim limitation, modified McKim in view of Caspi teaches the claim limitation. McKim discloses that each channel permits bi-directional fluid flow (claim 4) between only the first chamber and the second chamber (claim 1, two or more wells). 
McKim does not disclose each pair of adjacent chambers, but this limitation is alternatively disclosed by Caspi (Figs. 1-2). Moreover, Caspi also discloses free passage of supernatant, but not of cells, between the cultures (col. 2, lines 12-21). This “free passage” of supernatant would include bidirectional flow in the only one channel between the two chambers of each pair of chambers.
In the analogous art of well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the well plate of modified McKim with the each channel permitting bidirectional fluid flow of Caspi in order to allow soluble mediators to travel between chambers with cells, influencing cell growth. 
Furthermore, Caspi references a semipermeable membrane, such as those in insert elements, and obviates the use of a semipermeable membrane: “This method obviates the use of a semipermeable [sic] membrane between the cultures, thus eliminating the possibility that a putative inhibitor might be binding to the membrane, and allows labeling and harvesting of replicate cultures in the usual way” (Caspi, col. 3, lines 19-24). 
Notably, the design of Caspi’s channel is only about two-thirds of the depth of the connected wells (Caspi, claim 1). However, this depth limitation can be obviously modified to suit the depth of the instant invention since there is already insert elements in McKim’s invention holding the cells or tissue and allowing only supernatant to flow; there would be no need for the two-third depth limitation. In addition, a suitable depth limitation has already been disclosed in the claim 73 rejection, below. Lastly, the full length depth limitation has been disclosed by Kirsten, below as well.
Assuming that the rejection to 5) is deemed insufficient evidence for the claim limitation, modified McKim in view of Caspi teaches the claim limitation. Caspi discloses that each chamber is directly connected to the only one channel (Figs. 1-2).
In the analogous art of well plates, it would have been obvious to one skilled in the art before the effective filing date to modify each chamber of modified McKim to be directly connected to the only one channel in order to restrict flow of fluid between pairs of chambers instead of all the chambers of the entire well plate. This would be helpful in replicating the conditions of the cell culture across multiple pairs of chambers in a single well plate, rather than using multiple well plates.
As to 7), Kirsten discloses that the height (Fig. 2) of each channel (abstract “gateway”) extends between (Fig. 2) a top surface of the holder body (Fig. 2) and the first (Figs. 1-2) and second base (Figs. 1-2) elements.

    PNG
    media_image2.png
    354
    384
    media_image2.png
    Greyscale

Annotated Kirsten, Fig. 1


    PNG
    media_image3.png
    115
    432
    media_image3.png
    Greyscale

Kirsten, Fig. 2

	In the analogous art of multi-well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the relative height of the channel of modified McKim with the relative height of the channel of Kirsten in order to have a channel that would support flow for the entire height of the two wells. This would be helpful to establish gravitational flow without any barriers in between the two wells.
Regarding claim 65, McKim further discloses that each chamber (claim 1, “wells”) comprises at least one side wall element (annotated Fig. 3B, below).

    PNG
    media_image4.png
    392
    604
    media_image4.png
    Greyscale

Annotated McKim, Fig. 3B

Regarding claim 66, McKim further discloses that each channel (claim 1, “transwell tube”) extends between a base (paragraph [0036] or Fig. 3B, element 302) or side wall (annotated Fig. 3B, above) of the first chamber (claim 1) to a base (paragraph [0036] or Fig. 3B, element 302) or side wall (annotated Fig. 3B, above) of the second chamber (claim 1, second well).
McKim does not disclose “of each pair of adjacent chambers”.
Kim discloses a plurality of pairs of adjacent chambers (Fig. 6 and 6A and see claim 63 rejection, above).
	In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the well plate of modified McKim with the plurality of pairs of adjacent chambers in order to perform multiple sets of experiments upon each pair of wells in the same well plate using conventional microplate pipette supplies.
Regarding claim 71, McKim does not disclose wherein the drive element is configured to rock the holder body at a speed of approximately 1 minute – 20 minutes per complete rocking motion.
Ho discloses the drive element (paragraph [0056], Figs. 1-5, element 1010).
In the analogous art of cell culture rockers, it would have been obvious to one skilled in the art before the effective filing date to modify the multi-well plate apparatus of modified McKim with the rocker of Ho in order to promote fluid flow without the use of a pump; instead, the rocker of Ho promotes fluid circulation by seesaw or rocking motion (Ho, paragraph [0043]).
Regarding the limitation “the drive element is configured to rock the holder body at a speed of approximately 1 minute - 20 minutes per complete rocking motion”, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 72, McKim further discloses the holder body (abstract, “plates”).
McKim does not disclose:
the holder body comprises at least six pairs of adjacent chambers;
the holder body further comprises an outer perimeter wall element, wherein the outer perimeter wall element comprises an inwardly stepped portion configured to allow a plurality of holder bodies to be vertically stacked;
the apparatus further comprises a lid element which is removably positionable over the holder body, the lid element providing a substantially planar cover extending over the plurality of chambers; or,
the pairs of adjacent chambers are arranged in rows and columns in a respective orthogonal relationship within the holder body.
Kim discloses that the holder body comprises at least six pairs of adjacent chambers (Fig. 6, or paragraph [0068]); the pairs of adjacent chambers (paragraph [0015]) are arranged in rows and columns (Fig. 6) in a respective orthogonal relationship (Fig. 2 and Fig. 3) within the holder body (Fig. 6A, element 12, paragraph [0102]).
In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified McKim with the number of pairs of adjacent chambers and their spatial orientation of Kim in order to perform multiple sets of experiments upon each pair of wells in the same well plate using conventional microplate pipette supplies.
Regarding claim 76, McKim does not disclose wherein the at least one drive element is configured to complete a rocking motion of the holder body in approximately 1 minute – 20 minutes.
Ho discloses the drive element (paragraph [0056], Figs. 1-5, element 1010).
In the analogous art of cell culture rockers, it would have been obvious to one skilled in the art before the effective filing date to modify the multi-well plate apparatus of modified McKim with the rocker of Ho in order to promote fluid flow without the use of a pump; instead, the rocker of Ho promotes fluid circulation by seesaw or rocking motion (Ho, paragraph [0043]).
Regarding the limitation “the at least one drive element is configured to rock the holder body at a speed of approximately 1 minute - 20 minutes per complete rocking motion”, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 92, McKim discloses that each insert element (claim 11, “an insert”) further comprises a lower surface (Fig. 3B); and 
	the lower surface (Fig. 3B, see below) of each insert element (claim 11, “an insert”) is positioned such that there is a space (claims 11-12 “a space for fluid” or “fluid space” and paragraphs [0036]-[0037] and Figs. 3A-3B) defined between the lower surface (Fig. 3B, see below) of each insert element (claim 11, “an insert”) and the base element (see annotated Fig. 3B, element 302) of the chamber (abstract, “two or more wells”) into which each insert element is disposed (claim 12 and paragraphs [0036]-[0037]).

    PNG
    media_image5.png
    299
    452
    media_image5.png
    Greyscale

McKim, annotated Fig. 3B

	Regarding claim 93, modified McKim teaches wherein the apparatus (taught in claim 63 rejection) is configured to enable bi-directional fluid flow (McKim, claim 4) between the first chamber (McKim, claim 1, one well) and the second chamber (McKim, claim 1, second well).
	Regarding “at a rate of between 15 to about 20 [Symbol font/0x6D]l per second”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified McKim would be fully capable of operating in this manner given the bi-direction fluid flow of McKim’s invention and the use of the rocker of Ho as taught by modified McKim. In addition, if the device is taken to bot be capable of the intended use, the corresponding flow rate could be found through routine optimization. MPEP § 2144.05(II). The flow rate would be impacted by the cross-sectional area of the channel, which is found from the dimensions of the width and height of the channel. These relative dimensions are obvious under MPEP § 2144.04(IV)(A) which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 
Regarding claim 94, McKim discloses configuring to enable bi-directional fluid flow (McKim, claim 4) between the first chamber (McKim, claim 1, one well) and the second chamber (McKim, claim 1, second well).
McKim does not disclose the at least one drive element.
Ho discloses the at least one drive element (see claim 63 rejection, Ho, paragraph [0056], Figs. 1-5, element 1010).
In the analogous art of cell culture rockers, it would have been obvious to one skilled in the art before the effective filing date to modify the multi-well plate apparatus of McKim with the rocker of Ho in order to promote fluid flow without the use of a pump; instead, the rocker of Ho promotes fluid circulation by seesaw or rocking motion (Ho, paragraph [0043]).
	Regarding “at a rate of between 15 to about 20 [Symbol font/0x6D]l per second”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified McKim would be fully capable of operating in this manner given the bi-direction fluid flow of McKim’s invention and the use of the rocker of Ho as taught by modified McKim. In addition, if the device is deemed not capable of the intended use, the corresponding flow rate could be found through routine optimization. MPEP § 2144.05(II). The flow rate would be impacted by the cross-sectional area of the channel, which is found from the dimensions of the width and height of the channel. These relative dimensions are obvious under MPEP § 2144.04(IV)(A) which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 
	Regarding claim 95, McKim discloses wherein each channel (claim 1, “transwell tube”) is a through passageway (abstract, “in fluid communication with the two or more wells”) configured to provide a fluid communication pathway (abstract) between the interior of the first chamber (claim 1, one well) and the interior of the second chamber (claim 1, second well).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Kirsten (WO 2011/161480) as applied to claim 63 above, further in view of Cui (US 2007/0207537); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), Caspi (US 5,422,270), and Kirsten (WO 2011/161480) as applied to claim 63, further in view of Cui (US 2007/0207537).
Regarding claim 64, McKim further discloses a pair of adjacent chambers (claim 1, wells one and two), including the channel (claim 1, “transwell tube”).
McKim does not disclose that the volume of each pair of adjacent chambers, including the channel, is between 0.5 mL and 8 mL.
Cui discloses that the volume of each pair of adjacent chambers (paragraph [0012], “two or more wells may be interconnected”), including the channel, is between 0.5 mL and 8 mL (paragraph [0011]).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the volume of the wells and channel of modified McKim with the dimensions of Cui in order to allow for multiple types of well plate arrangements, such as a 48-well microplate or a 96-well microplate (Cui, paragraph [0011]); it would just depend on the size and number of wells desired in the plate.
In addition, regarding the limitation “the volume of each pair of adjacent chambers, including the channel, is between 0.5 mL and 8 mL”, it would have been prima facie obvious for one of ordinary skill in the art to change the size/proportion of the channel according to the need to fit a certain volume of fluid to be used, for example, for an analyzer, a corresponding size of cell culture insert, or for scale-up or scale-down of a biological process while testing pharmaceuticals. MPEP § 2144.04(IV)(A).

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Kirsten (WO 2011/161480), as applied to claim 63, further in view of Stevens (US 5,358,871); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), Caspi (US 5,422,270), and Kirsten (WO 2011/161480), as applied to claim 63, further in view of Stevens (US 5,358,871).
Regarding claim 67, McKim further discloses that each insert element (claim 11, “an insert”) comprises flanges (annotated Fig. 3B, above) which contact and rest on a top surface (Fig. 3B, element 304, above) of the holder body (abstract, “plates”), supporting the insert element (Fig. 3B, element 304, above) within the chamber (claim 1 “well”).
Assuming arguendo, that the insert of McKim does not satisfy the flange structure, Stevens discloses that each insert element (Fig. 1, element 40) further comprise extending flanges (Fig. 4, element 54) which contact and rest on a top surface (Fig. 1, element 24), supporting the insert element (Fig. 1, element 40).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified McKim with the insert of Stevens in order to have a support for clearance between the bottom of the membrane insert and the bottom surface of the well (Stevens, col 2, lines 4-9). Also, flanges would make the insert more easily graspable by hand.
Regarding the limitation “a plurality of radially extending flanges”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). 
In addition, regarding the limitation “a plurality of radially extending flanges”, absent persuasive evidence that the particular configuration was significant, changes in the shape of the flanges would have been obvious to one of ordinary skill in the art. MPEP §§ 2144.04(IV)(B).
Regarding claim 68, McKim discloses that the flanges (annotated Fig. 3B, above) position the insert element (claim 11, “an insert”) within a chamber (claim 1 “well”) such that it does not contact a side wall (annotated Fig. 3B, above) or base (paragraph [0036] or Fig. 3B, element 302) of the chamber (claim 1 “well”). 
Assuming arguendo, that McKim does not meet the flange requirement, Stevens further discloses that the flanges (Fig. 4, element 54) position the insert element (Fig. 1, element 40) within a chamber (Fig. 1, element 14) such that it does not contact a side wall (Fig. 5, element 20) or base (Fig. 5, element 18) of the chamber (Fig. 1, element 14).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of modified McKim with the insert of Stevens in order to have a support for clearance between the bottom of the membrane insert and the bottom surface of the well (Stevens, col 2, lines 4-9). Also, flanges would make the insert more easily graspable by hand.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Kirsten (WO 2011/161480), as applied to claim 63, further in view of Stevens (US 5,358,871), Fumihiko (US 5,593,587), and Antonchuk (WO 2010/069080); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), Caspi (US 5,422,270), and Kirsten (WO 2011/161480), as applied to claim 63, further in view of Stevens (US 5,358,871), Fumihiko (US 5,593,587), and Antonchuk (WO 2010/069080).
Regarding claim 69, McKim discloses an insert (claim 1, “an insert”) with a semi-permeable membrane (paragraph [0036]).
McKim does not disclose that each insert element is configured to support a cell scaffold element comprising a porous lower surface membrane, wherein the average diameter of the pores is 8 [Symbol font/0x6D]m – 150 [Symbol font/0x6D]m.
Stevens further discloses that each insert element (Fig. 1, element 40) is configured to support a cell scaffold element (Fig. 1, element 58) comprising a porous lower surface membrane (Fig. 1, element 58).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the inserts of modified McKim with the inserts comprising a porous lower surface membrane of Stevens in order to allow media, nutrients, and other molecules to pass through the porous lower surface membrane.
Modified McKim does not disclose that the average diameter of the pores is 8 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m.
Fumihiko discloses that the average diameter of the pores is 40 [Symbol font/0x6D]m to 200 [Symbol font/0x6D]m (abstract).
In the analogous art of cell strainers, it would have been obvious to one skilled in the art before the effective filing date to modify the membrane of the cell culture insert of modified McKim in view of Stevens with the mesh of the cell strainer of Fumihiko in order to support tissue and spiculae from a suspension (Fumihiko, col. 1, lines 5-10).
Modified McKim does not disclose that the average diameter of the pores is 8 [Symbol font/0x6D]m to less than 40 [Symbol font/0x6D]m.
Antonchuk discloses that the average diameter of the pores may be between 5 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m (paragraph [00107]).
In the analogous art of cell strainers, it would have been obvious to one skilled in the art before the effective filing date to modify the membrane of the cell culture insert of modified McKim in view of Stevens further in view of Fumihiko with the mesh of the cell strainer of Antonchuk in order to allow single cells, molecules, and cellular debris to pass through; the exact filter size will depend on the type of cell being used, or the size of the aggregate to be retained (Antonchuk, paragraph [00107]).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Kirsten (WO 2011/161480), as applied to claim 72, further in view of Cui (US 2007/0207537); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), Caspi (US 5,422,270), and Kirsten (WO 2011/161480), as applied to claim 72, further in view of Cui (US 2007/0207537).
Regarding claim 73, McKim discloses a chamber (claim 1 “well”).
McKim does not disclose that each respective chamber of the plurality of chambers has a depth of 16 mm – 19 mm.
Kim further discloses a plurality of chambers (Fig. 6, or paragraph [0068]).
McKim in view of Kim does not disclose a depth of 16 mm to 19 mm.
Cui discloses a depth of 16 mm to 19 mm (paragraph [0011], “18 mm in depth” or “17 mm in depth”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the chambers of modified McKim to specifically have a depth of 16 mm to 19 mm as in Cui in order to have deep enough cell culture plates to support an insert.
	In addition, regarding the limitation that “each respective chamber of the plurality of chambers has a depth of 16 mm - 19 mm”, it would have been prima facie obvious for one of ordinary skill in the art to change the size/proportion of the chamber according to the need to fit a certain volume of fluid to be used, for example, for an analyzer or a corresponding size of cell culture insert, or for scale-up or scale-down of a biological process while testing pharmaceuticals. MPEP § 2144.04(IV)(A).
   
Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lannutti (US 2010/0273258) – Figure 1 shows a Transwell® insert in a well.
Youngbear (US 2007/0077181) – An invention where holder bodies can be vertically stacked (paragraph [0009]).

Response to Arguments
Applicant’s arguments filed on August 18, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Regarding 1) “the cited references fail to teach at least these claim elements”, McKim discloses channels that permit bi-directional flow between the two chambers. Although McKim does not state that these channels extend the full height of the chambers, Kirsten does show this in various drawings. Kirsten’s partitions are removable, and need not be included in the rejection to the instant invention. The base plate would remain and retain the gateway, a type of channel, between the two chambers. Caspi is disclosed for the notion of bi-directional fluid flow in a channel. If it were not obvious from an open gateway of Kirsten, or the directly stated bi-directional flow from McKim, Caspi also has an open channel that would allow for bi-directional flow. Although Caspi has shallower channels, modifying modified McKim, which already has inserts, with Caspi would still allow the fluid around the cell insert to circulate. 
	Regarding 2) “modification would render prior art inoperable and unsatisfactory for its intended purpose”, the references could be used for cell culture, as could the modified reference combination.
Regarding 3) “Kim is nonanalogous art”, although Kim’s device is thin, it is still used for cellular assays in well plates – well within the field of the applicant’s endeavor – and it is still pertinent to the problem of fluid movement in a channel on a well plate. In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

	Regarding claim 64, the combination of references already teaches a multi-well plate apparatus for providing bi-directional fluid flow for culturing cells within the plate apparatus and wherein the height of each channel extends between a top surface of the holder body and the first and second base elements.

	Regarding claims 67 and 68, parent claim 63 is obvious, and no further arguments were given for nonobviousness for claims 67 and 68.

	Regarding claim 69 “the cited references fail to teach at least these claim elements”, Fumihiko and Antonchuk teach the range of pore sizes claimed. Antonchuk does mention a pore size of 5 to 100 microns in diameter, and mentions the pore size of 5 microns “may allow only molecules and cellular debris to pass therethrough”. Antonchuk also says that the exact filter size will depend on the type of cell being used, or the size of aggregate to be retained. For example, mouse thymocytes are approximately 6 microns in size, whereas liver cells are approximately 20 microns (Antonchuk, paragraph [0107]). Even though Antonchuk claims a pore size of between 20 microns and 100 microns (Antonchuk, claim 26), the specification is clear that the range of pore sizes can include 5 to 100 microns (Antonchuk, paragraph [0107]).

	Regarding “Fumihiko and Antonchuk are nonanalogous art”, both Fumihiko and Antonchuk are analogous art. In response to applicant's argument that these references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Fumihiko is analogous art to the instant invention due to both its field of endeavor and the fact that it is reasonably pertinent to the particular problem. Fumihiko is a cell strainer that will allow fluid to pass through the strainer while retaining tissue, etc. from a suspension of cells or tissues (Fumihiko, abstract). Since Fumihiko has a cell strainer, it is in the field of endeavor as the cell culture insert portion of the instant invention. If it is deemed that the field of endeavor differs, Fumihiko is still pertinent to the problem posed by the application as the cell strainer could retain the human organ slices e.g. liver slices in place so that they would be cultured in in vitro systems (instant specification, pg. 2, last paragraph). 
	Additionally, in this case, Antonchuk describes a cell filter apparatus which can also retain cells or related biological materials; in the background section of Antonchuk, it also discloses numerous other cell strainers used in tissue harvesting (Antonchuk, paragraphs [0014]-[0020]). This would place Antonchuk in the field of endeavor of the instant invention. If it is deemed that the field of endeavor differs, Antonchuk describes using tissue culture plates and using the strainer inside the tissue culture plate well (Antonchuk, Figs. 7-10 and paragraph [00209]). This is reasonably pertinent to the particular problem, as the instant invention has an insert device inside a multi-well plate (instant specification, pg. 5).
Regarding the rocker limitation, Ho discloses the rocker. In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, there would intrinsically be a fluid flow rate, as a fluid flows in Antonchuk’s invention. Turbulent or laminar flow (either one) is not claimed in the instant invention and is not in the instant specification, and either type of flow would be impacted by the rate of flow and the length of the characteristic linear dimension, among other variables, as computed by the Reynolds number for predicting turbulent or laminar flow.

Regarding the claim 73 rejection, independent claim 63 is still obvious, and no further substantial arguments were given otherwise.
	
	Regarding new claim 92, the arguments are unpersuasive. McKim has a lower surface of an insert element, a base element of the chamber, and the fluid space in between the two elements, as described above in the rejection to claim 92.

	Regarding new claims 93-94, the rate of fluid flow is regarded as an intended use of the device, as it depends on the hydrostatic pressure due to gravity from the tilting of the rocker. If it is deemed not to be capable of the intended use,  the corresponding flow rate could be found through routine optimization. MPEP § 2144.05(II). The flow rate would be impacted by the cross-sectional area of the channel, which is found from the dimensions of the width and height of the channel. These relative dimensions are obvious under MPEP § 2144.04(IV)(A) which states that “where the only difference between the prior art and the claims was a recitation of relative dimensions … [and the claimed device] would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. 

	Regarding new claim 95, Kirsten states that the partitions are removable, so a fluidically communicating gateway between neighboring wells of Kirsten would be possible (Kirsten, paragraphs [0009]-[0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is (571)272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 5 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799


/DONALD R SPAMER/Primary Examiner, Art Unit 1799